DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2018, 08/01/2019, 09/02/2020 have been accepted and entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 25, and 31-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, the claims are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter 
Here, with respect to independent claims 1, 9, and 25, the claims recite the abstract idea of receiving a characteristic of a current position and a characteristic of a target position and determining a route from the current position to the target position using information from a database and display the route on a mobile terminal, including “determining a position of an area matching the current position characteristic information based on the current position characteristic information”; “the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area”; “determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position”; and “determining a first route from the initial position to the target position” as recited in claim 1 and similarly recited in claims 9 and 25
The independent claims fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
                
See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  For example, a human could perform the limitations of determining a position of a matching area, corresponding position information with respective areas and characteristic information acquired from an imaging apparatus, determining a position of an area matching a target position characteristic information, taking the determined position as a target position, and determining a first route from the initial position to the target position, as recited above purely mentally or with the aid of pen and paper. 
In addition, claims that recite a machine may still recite the abstract idea of a mental process if they are claimed as being performed on a machine.  See MPEP 2106.04(a)(2), III C (“The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures ‘can be carried out in existing computers long in use, no new machinery being necessary.’ Gottschalk 409 U.S at 67, 175 USPQ at 675”). 

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a mobile terminal or via executable program codes that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).   Here, the additional elements recited include a “server” and a “mobile terminal”, which are merely generic computer components used as a tools to implement the abstract idea of a mental process.  See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Additionally, the limitations “receiving current position characteristic information sent by a mobile terminal…determining a position of an area matching the current position characteristic information based on the current position characteristic information and a locally stored database”, “taking the determined position as an initial position”, “receiving target position characteristic information sent by a mobile 

Displaying a first route onto an electronic map of the mobile terminal is mere insignificant extra-solution activity, as supported by the MPEP 2106.05(g), see printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a mobile terminal does not transform the abstract idea into a practical application of the abstract idea. 



Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: “a mobile terminal and a server” as found in claims 1, 9, and 25 does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. Utilizing a “ processor, a memory, communication interfaces and a bus” as stated in dependent claims 31 and 32 to execute code that implements the navigation method according to the independent claims does not show an “inventive concept”; see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014)
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., navigation system with the use of mobile terminals).
Accordingly, claims 1-12, 25, 31-32 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-12, 25, 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10504365.  The subject matter claimed in the instant application is fully disclosed in the referenced application and would be covered by any patent granted on that application since the referenced application and the instant application are claiming common subject matter, as follows: 

(Patent 10504365)
(instant application)
1. A navigation method applied to a server, comprising:
receiving current position feature information sent by a mobile terminal, determining a position of an area matching the current position feature information based on the current position feature information and a database stored in the server, and taking the position as an initial position, wherein the database is created by the server according to position information corresponding to respective areas and correspondence relationship between identification information of the respective areas and respective feature information, wherein the respective feature information is obtained based on feature images of respective areas and sent to the server, and the feature images of respective areas are acquired by image acquiring devices corresponding to the respective areas;
determining a position of one empty area of the areas as a target position based on the position information corresponding to the respective areas and the correspondence relationship between the identification information of the respective areas and the respective feature information currently stored in the database; and
determining a first route from the initial position to the target position, and displaying the first route on an electronic map of the mobile terminal.

1. A navigation method applied in a server, the method comprises: receiving current position characteristic information sent by a mobile terminal, and determining a position of an area matching the current position characteristic information based on the current position characteristic information and a locally stored database, and taking the determined position as an initial position; wherein, the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area; receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position; and determining a first route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal..
3. The method according to claim 1, wherein after displaying the first route on an electronic map of the mobile terminal, the method further comprises:
detecting a current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal.

2. The method according to claim 1, wherein after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal.
4. The method according to claim 3, wherein detecting a current position of the mobile terminal comprises: obtaining a movement state of the mobile terminal based on an inertial sensor in the mobile terminal; and determining the current position of the mobile terminal based on the initial position of the mobile terminal and the movement state.



5. The method according to claim 4, wherein after displaying the current position on the electronic map of the mobile terminal, the method further comprises: receiving current position feature information sent by the mobile terminal after receiving a position correction instruction sent by the mobile terminal, determining a position of an area matching the current position feature information based on the current position feature information and the database, and updating the current position of the mobile terminal with the position.

4. The method according to claim 3, wherein after displaying the current position on the electronic map of the mobile terminal, the method further comprises: receiving, after a position correction instruction sent by the mobile terminal is received, the current position characteristic information sent by the mobile terminal, determining a position of an area matching the current position characteristic information based on the current position characteristic information and the database, and updating the current position of the mobile terminal with the determined position.
6. The method according to claim 3, wherein detecting a current position of the mobile terminal comprises: receiving current position feature information periodically sent by the mobile terminal, determining a position of an area matching the current position feature information based on the current position feature information and the database, and taking the position as the current position.

5. The method according to claim 2, wherein detecting the current position of the mobile terminal comprises: receiving current position characteristic information periodically sent by the mobile terminal, determining the position of an area matching the current position characteristic information based on the current position characteristic information and the database, and taking the determined position as the current position.
7. The method according to claim 3, wherein the method further comprises:
detecting whether an offset between the current position and the first route is greater than a predetermined threshold; and if the offset is greater than the predetermined threshold, determining a second route from the current position to the target position based on the current position and the target position, and displaying the second route on the electronic map of the mobile terminal.

6. The method according to claim 2, wherein the method further comprises: detecting whether an offset between the current position and the first route is greater than a predetermined threshold; and if so, determining a second route from the current position to the target position according to the current position and the target position, and displaying the second route on the electronic map of the mobile terminal.
8. The method according to claim 1, wherein the database stores the identification information and the position information corresponding to each of parking spaces and a license plate number of a vehicle parked currently or an image of a vehicle parked currently; and the current position feature information includes at least one of: identification information of a parking space, a license plate number or a comparison image.
7. (Currently Amended) The method according to claim 1, wherein identification information and position information corresponding to each of parking spaces, license plate numbers or images of currently parked vehicles are stored in the database; the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image; the target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image.
9. The method according to claim 1, wherein for each area, the feature image of the area is acquired by an image acquiring device corresponding to the area after detecting a change of content included in the area.
8. (Currently Amended) The method according to claim 1, wherein a characteristic image of each area is acquired by the image acquiring apparatus for this area after detecting a change of the content contained in this area.
10. A navigation method applied to a mobile terminal, comprising:
obtaining current position feature information, and sending the current position feature information to a server, so that the server determines a position of an area matching the current position feature information based on the current position feature information and a database stored therein, and takes the position as an initial position, wherein the database is created by the server according to position 
receiving a route sent by the server and displaying the route on an electronic map, wherein the route is a route from the initial position to a target position, which is determined by the server after determining a position of one empty area of the areas as the target position based on the position information corresponding to the respective areas and the correspondence relationship between identification information of the respective areas and the respective feature information currently stored in the database.




10. (Original) The method according to claim 9, wherein after displaying the route on the electronic map, the method further comprises: receiving the current position of the mobile terminal sent by the server, and displaying the current position on the electronic map of the mobile terminal.
12. The method according to claim 10, wherein obtaining current position feature information comprises:
receiving the current position feature information input by the user; or acquiring a feature image and taking the feature image as the current position feature information; or acquiring a feature image and extracting the current position feature information in the feature image, wherein the current position feature information includes at least one of an image including a preset area in the feature image and a character in the preset area.

11. (Original) The method according to claim 9, wherein obtaining current position characteristic information comprises: receiving current position characteristic information input by a user; acquiring a characteristic image and taking the characteristic image as the current position characteristic information; or acquiring a characteristic image and extracting the current position characteristic information from the characteristic image, wherein the current position characteristic information comprises at least one of: an image containing a preset area in the characteristic image, and characters in the preset area
13. The method according to claim 10, wherein the database stores the identification information and the position information corresponding to each of parking spaces, and a license plate number of a vehicle parked currently or an image of a vehicle parked currently; and the current position feature information includes at least one of: identification information of a parking space, a license plate number or a comparison image.

12. (Currently Amended) The method according to claim 9, wherein identification information and position information corresponding to each of parking spaces, license plate numbers or images of currently parked vehicles are stored in the database;  -5-the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image; the target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image
14. A navigation system, comprising image acquiring devices installed in respective areas, a server and a mobile terminal,
wherein the image acquiring devices are used to acquire feature images of corresponding areas;
the server is used to perform a navigation method comprising:

determining a position of one empty area of the areas as a target position based on the position information corresponding to the respective areas and the correspondence relationship between the identification information of the respective areas and the respective feature information currently stored in the database; and
determining a first route from the initial position to the target position, and displaying the first route on an electronic map of the mobile terminal; and
the mobile terminal is used to perform a navigation method of comprising:
obtaining the current position feature information, and sending the current position feature information to the server, so that the server determines the position of the area matching the current position feature information based on the current position feature information and the database stored therein, and takes the position as the initial position; and
receiving a route sent by the server and displaying the route on the electronic map, wherein the route is a route from the initial position to the target position, which is determined by the server after determining the position of one empty area of the areas as the target position based on the position information corresponding to the respective areas and the correspondence relationship between identification information of the respective areas and the respective feature information currently stored in the database.


the image acquiring apparatuses are configured for acquiring characteristic images of the respective areas;
the server is configured for performing a navigation method, comprising:

wherein, the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area;
receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position; and
determining a route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal;
the mobile terminal is configured for performing a navigation method, comprising:
obtaining current position characteristic information and sending the current position characteristic information to the server, such that the server determines a position of an area matching the current position characteristic information based on the current position characteristic information and the database, and takes the determined position as an initial position;
receiving target position characteristic information input by a user, and sending the target position characteristic information to the server, so that the server determines a position of an area matching the target position characteristic information based on the target position characteristic information and the database, takes the determined position as a target position and determines a route from the initial position to the target position; and
receiving the route sent by the server, and displaying the route on an electronic map of the mobile terminal.


a processor, a memory, a communication interface and a bus, wherein the processor, the memory and the communication interface are connected and communicated with each other via the bus; the memory stores executable program codes; and the processor executes a program corresponding to the executable program codes by reading the executable program codes stored in the memory to perform the navigation method of claim 1.




a processor, a memory, a communication interface and a bus, wherein the processor, the memory and the communication interface are connected and communicated with each other via the bus;
the memory stores executable program codes; and
the processor executes a program corresponding to the executable program codes by reading the executable program codes stored in the memory to perform the navigation method of claim 10.

32. (Currently Amended) An electronic apparatus, comprising: a processor, a memory, communication interfaces and a bus; the processor, the memory and the communication interfaces are connected and communicated with each other via the bus; the memory stores executable program codes; the processor executes a program corresponding to the executable program codes by reading the executable program codes stored in the memory, so as to implement the navigation method according to claim 9.


Although the claims 1-16 of Patent 10504365 (Herein referred to “Patent”) are not identical to claims 1-12, 25, 31-32 of the instant application, claims 1-12, 25, 31-32 of the instant application are rendered obvious in view of the patent claims in view of the prior art. For example, independent claims 1, 10 and 27 of the patented application recite all elements of claims 1, 9 and 25 of the instant application with the exception of a target position not being limited to that of an empty space.  Specifically, the independent claims of the instant application recite “receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position; and determining a first route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal”, whereas the independent claims of the patent recite a “ determining a position of one empty area of the areas as a target position based on the position information corresponding to the respective areas and the correspondence relationship between the identification information of the respective areas and the respective feature information currently stored in the database”.  
For example, U.S. Patent Application Publication No. 2003/0008670 A1 to Katoh et al. (hereinafter "Katoh") discloses a method of “receiving target position characteristic information sent by the mobile terminal (Paragraph 11 ” a first control unit provided in the mobile terminal, for sending the identification number, current position, and destination of the movable body to the server”), determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target  (Paragraph 55 “Next, the user (portable telephone) sends information on destination in a predetermined format, for example, code number, telephone number of the destination, or address, and the map database server records the received information on the destination (step S 304). In addition, the map database server searches the map database 107 for the destinations”)”.  In addition, Katoh discloses “receiving target position characteristic information input by a user (Paragraph 47 “ the user sends information on destination in a predetermined format, for example, code number, telephone number of the destination, or address (step 5).)”, and sending the target position characteristic information to the server (Paragraph 11 ” a first control unit provided in the mobile terminal, for sending the identification number, current position, and destination of the movable body to the server”), so that the server determines a position of an area matching the target position characteristic information based on the target position characteristic information and the database, takes the determined position as a target position (Paragraph 55 “Next, the user (portable telephone) sends information on destination in a predetermined format, for example, code number, telephone number of the destination, or address, and the map database server records the received information on the destination (step S 304). In addition, the map database server searches the map database 107 for the destinations”)” 
Accordingly, it would have been obvious to one of ordinary skill in the art to receive target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position as taught by Katoh in order to provide a navigation system that can be simply utilized (Paragraph 10 “Accordingly, it is an object of the invention to provide a navigation system which unnecessitates the operation for the update of map data, is inexpensive, and can eliminate the need to provide any installation space, has small power consumption, and can be simply utilized.”) 
The other example is that claims 8 and 13 of the patent recite all elements of claims 7 and 12 of the instant application with the exception of the target position characteristic information comprising of at least a parking space identification.  Specifically, the dependent claims of the instant application recite “the target position characteristic information comprises at least one of parking space identification 
U.S. Patent Application Publication No. 7668646 B2 to Sasano et al. (hereinafter "Sasano") discloses a method of the “target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image (Col 1 lines 58-61 “the navigation device automatically calculates a driving route from a present position to a parking spot which is located close to the border.)”
Accordingly, it would have been obvious to one of ordinary skill in the art to have the target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image as taught by Sasano in order to provide a navigation system that can navigate a vehicle to a parking spot (Col 1 lines 16-19 “The present invention relates to a navigation device for use in an automotive vehicle, the navigation system including a system for guiding a vehicle to a parking spot close to a border”).
Accordingly, all elements of claims 1-12, 25, and 31-32 are unpatentable over the claims of the patent in view of the prior art.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With respect to "the image acquiring apparatuses are configured for acquiring characteristic images of the respective areas;" and "the mobile terminal is configured for performing a navigation method, comprising" as recited in claim 25, the specification does not appear to indicate any corresponding structure. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With respect to claims 7 and 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 7 and 12 recites the narrow recitation “wherein identification information and position information corresponding to each of parking spaces, license plate numbers or images of currently parked vehicles are stored in the database”, and the claim also recites “wherein identification information and position information corresponding to each of parking spaces, license plate numbers or images of currently parked vehicles are stored in the database”, which is the broader statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is also is unclear since the claim requires both “each of” a list, but then also requires “or” for each list item such that the metes and bounds of what is and is not required to be included in the identification and position information. For the purposes of examination, under a broadest reasonable interpretation, one of parking spaces, licenses or images is required to be included in the identification and position information. 
With respect to claim 25, the claim limitation “the image acquiring apparatuses are configured for acquiring characteristic images of the respective areas" and "the mobile terminal is configured for performing a navigation method, comprising” of claim 25 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification of the application is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 


Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B. 

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US 20030008670 A1) ("Katoh") in view of Itabashi (US 20040210382 A1) ("Itabashi").
	In regards to claim 1, Katoh discloses a navigation method applied in a server (Paragraph 11 “According to the first feature of the invention, there is provided a navigation system using a mobile terminal held by a movable body such as a person ridden in a vehicle, a walker or the like, map data stored in a server”), the method comprises: receiving current position characteristic information sent by a mobile terminal (Paragraph 11 “a first control unit provided in the mobile terminal, for sending the identification number, current position, and destination of the movable body to the server; ”), and determining a position of an area matching the current position characteristic information based on the current position characteristic information and a locally stored database, and taking the determined position as an initial position (Paragraph 46 “Subsequently, positional information (latitude and longitude) is sent from the GPS receiver built in the portable telephone 101 to the map database server 106 (step 3). The map database server 106 records the information and accesses the map database 107 to grasp the current position of the user (portable telephone 101) (step 4).”); wherein, the database is constructed by the server according to position information corresponding to respective areas (Paragraph 20 “In the navigation system, preferably, the map data in the server contains information on town including stores and institutions around the current position.”); receiving target position characteristic information sent by the mobile terminal (Paragraph 11 “(Paragraph 11 ” a first control unit provided in the mobile terminal, for sending the identification number, current position, and destination of the movable body to the server”),”), determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position (Paragraph 55 “Next, the user (portable telephone) sends information on destination in a predetermined format, for example, code number, telephone number of the destination, or address, and the map database server records the received information on the destination (step S 304). In addition, the map database server searches the map database 107 for the destinations”); and determining a first route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal (Paragraph 14 “In the navigation system, preferably, upon the receipt of a request for search for a route from the mobile terminal, the server makes a search for a recommendation route from the current position to the destination and stores the map data, which has been found as the result of the search, in the second memory through the second control unit and further sends the map data to the mobile terminal.”).
	Katoh fails to explicitly disclose that the correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area.
	Itabashi teaches that the correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area (Paragraph 27 “in carrying out the invention and according to a first embodiment thereof, there is provided an information terminal apparatus for providing positional information, which includes: an image data storage block storing actually taken image data of a number of geographic points in an area for which positional information is provided; a positional information database storing correlation data between an identifier of image data stored in the image data storage block and positional information; a positional information capture block for capturing a position of an information terminal apparatus; a control block for executing processing of obtaining, on the basis of positional information obtained from the positional information capture block, an image data identifier corresponding to the positional information from the positional information database and, on the basis of the obtained image data identifier, obtaining actually taken image data from the image data storage block; and a display block for displaying the actually taken image data obtained by the control block.”)
	It would have been obvious to one of ordinary skill in the art to have modified the method of Katoh to have the correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area, as taught by Itabashi as disclosed above, in order to allow users to instantly understand their location when using a navigation device (Itabashi, Paragraph 26 “allow users, such as children, who do not have enough knowledge for correctly reading maps to instantly understand their current positions by presenting, in the provision of navigation information, not two-dimensional map information but actually “taken” image data such as views and buildings observable from users' current positions or three-dimensional information.”).

	In regards to claim 9, Katoh discloses a navigation method applied in a mobile terminal (Paragraph 11 “According to the first feature of the invention, there is provided a navigation system using a mobile terminal”), the method comprises: obtaining current position characteristic information and sending the current position characteristic information to a server (Paragraph 11 “a first control unit provided in the mobile terminal, for sending the identification number, current position, and destination of the movable body to the server; ”), such that the server determines a position of an area matching the current position characteristic information based on the current position characteristic information and a locally stored database, and takes the determined position as an initial position (Paragraph 46 “Subsequently, positional information (latitude and longitude) is sent from the GPS receiver built in the portable telephone 101 to the map database server 106 (step 3). The map database server 106 records the information and accesses the map database 107 to grasp the current position of the user (portable telephone 101) (step 4).”); wherein the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas (Paragraph 20 “In the navigation system, preferably, the map data in the server contains information on town including stores and institutions around the current position.”);  -4-receiving target position characteristic information input by a user (Paragraph 11 ” a first control unit provided in the mobile terminal, for sending the identification number, current position, and destination of the movable body to the server”), and sending the target position characteristic information to the server, so that the server determines a position of an area matching the target position characteristic information based on the target position characteristic information and the database, takes the determined position as a target position (Paragraph 55 “Next, the user (portable telephone) sends information on destination in a predetermined format, for example, code number, telephone number of the destination, or address, and the map database server records the received information on the destination (step S 304). In addition, the map database server searches the map database 107 for the destinations”); and determines a route from the initial position to the target position; and receiving the route sent by the server, and displaying the route on an electronic map of the mobile terminal (Paragraph 14 “In the navigation system, preferably, upon the receipt of a request for search for a route from the mobile terminal, the server makes a search for a recommendation route from the current position to the destination and stores the map data, which has been found as the result of the search, in the second memory through the second control unit and further sends the map data to the mobile terminal.”). 
Katoh fails to explicitly disclose that wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area.
Itabashi teaches that wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area (Itabashi Paragraph 27 “in carrying out the invention and according to a first embodiment thereof, there is provided an information terminal apparatus for providing positional information, which includes: an image data storage block storing actually taken image data of a number of geographic points in an area for which positional information is provided; a positional information database storing correlation data between an identifier of image data stored in the image data storage block and positional information; a positional information capture block for capturing a position of an information terminal apparatus; a control block for executing processing of obtaining, on the basis of positional information obtained from the positional information capture block, an image data identifier corresponding to the positional information from the positional information database and, on the basis of the obtained image data identifier, obtaining actually taken image data from the image data storage block; and a display block for displaying the actually taken image data obtained by the control block.”)
It would have been obvious to one of ordinary skill in the art to have modified the method of Katoh to have the correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area, as taught by Itabashi as disclosed above, in order to allow users to instantly understand their location when using a navigation device (Itabashi Paragraph 26 “allow users, such as children, who do not have enough knowledge for correctly reading maps to instantly understand their current positions by presenting, in the provision of navigation information, not two-dimensional map information but actually “taken” image data such as views and buildings observable from users' current positions or three-dimensional information.”).
In regards to claim 31, Katoh in view of Itabashi discloses An electronic apparatus, comprising: a processor, a memory, communication interfaces and a bus; the processor, the memory and the communication interfaces are connected and communicated with each other via the bus; the memory stores executable program codes;  -7-the processor executes a program corresponding to the executable program codes by reading the executable program codes stored in the memory, so as to implement the navigation method according to 1 (Itabashi Paragraph 131 “The following describes an exemplary hardware configuration of the information terminal apparatus with reference to FIG. 12. A CPU (Central Processing Unit) 551 is a processor for executing various programs functioning as controller. A ROM (Read Only Memory) 552 stores the programs to be executed by the CPU 551 or fixed data which are calculation parameters. A RAM (Random Access Memory) 553 provides a storage area and a work area for the programs to be executed by the CPU 501 and the parameters which change from time to time in program execution.”).
In regards to claim 32, Katoh in view of Itabashi discloses An electronic apparatus, comprising: a processor, a memory, communication interfaces and a bus; the processor, the memory and the communication interfaces are connected and communicated with each other via the bus; the memory stores executable program codes;  -7-the processor executes a program corresponding to the executable program codes by reading the executable program codes stored in the memory, so as to implement the navigation method according to 9 (Itabashi Paragraph 131 “The following describes an exemplary hardware configuration of the information terminal apparatus with reference to FIG. 12. A CPU (Central Processing Unit) 551 is a processor for executing various programs functioning as controller. A ROM (Read Only Memory) 552 stores the programs to be executed by the CPU 551 or fixed data which are calculation parameters. A RAM (Random Access Memory) 553 provides a storage area and a work area for the programs to be executed by the CPU 501 and the parameters which change from time to time in program execution.”).

Claim 2, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US 20030008670 A1) ("Katoh") and Itabashi (US 20040210382 A1) ("Itabashi") in view of Muramatsu (US 20040171391 A1) ("Muramatsu").
In regards to claim 2, Katoh in view of Itabashi teach the method of claim 1, but fails to explicitly disclose that after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal.
Muramatsu teaches after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal. (Muramatsu Paragraph 46 “displaying a map based on the acquired map information, displaying a predetermined icon image at the current position, and displaying an icon image indicating the first bearing and an icon image indicating the second bearing,”).
(Muramatsu Paragraph 7 “The present invention has been made in view of the above circumstances, and it is an object of the present invention to provide a mobile terminal device having a route guiding function of permitting the user to simply know a direction of a target based on user's current position and direction, and a route guiding method utilizing the mobile terminal device.”).

	In regards to claim 5, Katoh in view of Itabashi and further in view of Muramatsu disclose detecting the current position of the mobile terminal comprises: receiving current position characteristic information periodically sent by the mobile terminal, determining the position of an area matching the current position characteristic information based on the current position characteristic information and the database, and taking the determined position as the current position (Katoh, Paragraph 13 and 15 “In the navigation system, preferably, the mobile terminal acquires information on the current position through a GPS (global positioning system) receiver and sends the information on the current position from the first control unit to the server every time when a predetermined period of time has elapsed or every time when the mobile terminal has moved by a predetermined distance.” | “ In the navigation system, preferably, upon the receipt of information on the current position from the mobile terminal every time when a predetermined period of time has elapsed or every time when the mobile terminal has moved by a predetermined distance, the server compares, through the second control unit, the current position with the position of the mobile terminal stored in the second memory for each predetermined time or each predetermined distance to judge whether or not the mobile terminal has moved according to the recommendation route stored in the second memory and, every time when the mobile terminal has arrived at a predetermined point, sends map data containing a route, through which the mobile terminal is to be traveled, from the second control unit to the mobile terminal.”

	In regards to claim 6, Katoh in view of Itabashi and further in view of Muramatsu disclose detecting whether an offset between the current position and the first route is greater than a predetermined threshold; and -3-if so, determining a second route from the current position to the target position according to the current position and the target position, and displaying the second route on the electronic map of the mobile terminal (Katoh Paragraph 59 “When the result of the judgment is such that the current position of the user (portable telephone) has deviated from the recommendation route, the operation is returned to the search for a route in step S 305. In this case, the map database server again searches the map database for a recommendation route from the current position of the user (portable telephone) to the destination, and the guide is resumed according to the new route. When the route could have been judged to be proper in step S312, the map database server informs, in step S313, the user (portable telephone) of a next travel route, for example, through a voice. Thereafter, the processing is again returned to step S309, and the operation of the detection of position (step S309), the confirmation of arrival at the destination (step S310), the judgment on whether or not the user (portable telephone) has approached the point (step S311), and the judgment on whether or not the route is proper (step S312) is repeated.”).

In regards to claim 10, Katoh in view of Itabashi teach the method of claim 9, but fails to explicitly disclose that after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal.
Muramatsu teaches after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal. (Muramatsu Paragraph 46 “displaying a map based on the acquired map information, displaying a predetermined icon image at the current position, and displaying an icon image indicating the first bearing and an icon image indicating the second bearing,”).
It would have been obvious to one of ordinary skill in the art to have modified Katoh as modified by Itabashi so that after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal, as taught by Muramatsu as disclosed above, in order to accurately detect the direction of the current position of the user of the navigation device after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal (Muramatsu, Paragraph 7 “The present invention has been made in view of the above circumstances, and it is an object of the present invention to provide a mobile terminal device having a route guiding function of permitting the user to simply know a direction of a target based on user's current position and direction, and a route guiding method utilizing the mobile terminal device.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US 20030008670 A1) ("Katoh") in view of Itabashi (US 20040210382 A1) ("Itabashi") and further in view of Muramatsu (US 20040171391 A1) ("Muramatsu") and further in view of Park (US 20040220729 A1) ("Park").
In regards to claim 3, Katoh in view of Itabashi and further in view of Muramatsu fails to explicitly disclose that detecting the current position of the mobile terminal comprises: obtaining movement state of the mobile terminal according to an inertial sensor in the mobile terminal; and determining the current position of the mobile terminal based on the initial position and the movement state of the mobile terminal.
Park teaches that detecting the current position of the mobile terminal comprises: obtaining movement state of the mobile terminal according to an inertial sensor in the mobile terminal; and determining the current position of the mobile terminal based on the initial position and the movement state of the mobile terminal (Park Paragraph 28-29 “As shown in FIG. 1, when the moving object travels, a certain position data transmitted from a plurality of GPS satellites 100 is received to the GPS receiver 102, and then transmitted to the main control part 110. As an embodiment, the system can include sensors for detecting travel speed and direction of the moving object. The main control part 110 decides or detects the present position of the moving object on the basis of a signal from the GPS receiver 102, and map matches the detected present position on the map data stored the map data storage part 108.”)
	It would have been obvious to one of ordinary skill in the art to have modified Katoh in view of Itabashi and further in view of Muramatsu so that detecting the current position of the mobile terminal comprises: obtaining movement state of the mobile terminal according to an inertial sensor in the mobile terminal; and determining the current position of the mobile terminal based on the initial position and the movement state of the mobile terminal, as taught by Park as disclosed above, in order to match detected present position of a moving object on the map data (Park Paragraph 4 “signals detected by a plurality of sensors mounted on the moving object, including a gyro that detects traveling direction and a speed sensor that detects traveling speed, for example, and matches the detected present position of the moving object on a map data.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US 20030008670 A1) ("Katoh") in view of Itabashi (US 20040210382 A1) ("Itabashi") and further in view of Muramatsu (US 20040171391 A1) ("Muramatsu") and further in view of Park (US 20040220729 A1) ("Park") and further in view of Takahashi (US 20130210459 A1) ("Takahashi").
In regards to claim 4, Katoh in view of Itabashi and further in view of Muramatsu and further in view of Park fail to explicitly disclose receiving, after a position correction instruction sent by the mobile terminal is received, the current position characteristic information sent by the mobile terminal, determining a position of an area matching the current position characteristic information based on the current position characteristic information and the database, and updating the current position of the mobile terminal with the determined position.
Takahashi teaches receiving, after a position correction instruction sent by the mobile terminal is received, the current position characteristic information sent by the mobile terminal, determining a position of an area matching the current position characteristic information based on the current position (Takahashi Paragraph 30 “Upon acquiring the sensor information such as the number of user's steps and the travelling direction of the mobile terminal 100 measured by the autonomous navigation measurement unit 160, the autonomous navigation calculation unit 180 calculates the current position of the mobile terminal 100 based on the sensor information and provides the map application unit 140 with the calculated current position. As stated above, if the calculated current position deviates from the setup route, the map application unit 140 performs map matching of the received current position calculated by the autonomous navigation calculation unit 180 onto the setup route and sends back the map-matched current position to the autonomous navigation calculation unit 180. Upon receiving the current position corrected in accordance with the map matching, the autonomous navigation calculation unit 180 compares the current position corrected in accordance with the map matching with the current position calculated by itself and determines whether the user has changed the route (reroute) into a route different from the setup route”).
It would have been obvious to one of ordinary skill in the art to have modified Katoh in view of Itabashi, Muramatsu, and Park to receive, after a position correction instruction sent by the mobile terminal is received, the current position characteristic information sent by the mobile terminal, determining a position of an area matching the current position characteristic information based on the current position characteristic information and the database, and updating the current position of the mobile terminal with the determined position, as taught by Takahashi as disclosed above, in order to calculate a reroute when the position of the navigation system is corrected  (Takahashi Paragraph 7 “reroute detection unit configured to compare a first distance between the calculated current position of the mobile terminal and the reference position with a second distance … reroute detection unit requests the map application unit to search for a route again”).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US 20030008670 A1) ("Katoh") in view of  Itabashi (US 20040210382 A1) ("Itabashi") and further in view of Sasano (US 7668646 B2) ("Sasano") and further in view of Skinder (US 9080878 B2) ("Skinder").

Sasano teaches that identification information and position information corresponding to each of parking spaces, license plate numbers or images of currently parked vehicles are stored in the database (Sasano, Col 3 lines 26-35 “The inputting device 25 inputs data stored in a map-data media such as a hard disk or a DVD-ROM. The map-data media stores various data including a map data (node data, link data, cost data, background data, road data, name data, mark data, intersection data, service facility data, parking spot data, etc.), Voice data for guidance, and Voice recognition data. Data corresponding to the local information (explained later in detail) are also stored in the map-data media. Alter natively, these various data may be received through the network without storing in the memory”); and that the target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image. (Sasano, Col 1 lines 58-61 “the navigation device automatically calculates a driving route from a present position to a parking spot which is located close to the border.”). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to have modified the system of Katoh in view of Itabashi so that identification information and position information corresponding to each of parking spaces, license plate numbers, or images of currently parked vehicles are stored in the database, and that the target position characteristic information to include at least one of parking space identification information, a license plate number or a comparison image, as taught by Sasano as disclosed above in order to provide a navigation system that can navigate a vehicle to a parking spot  and so that a user can have access to detailed local information (Sasano, Col 1 lines 16-19 “The present invention relates to a navigation device for use in an automotive vehicle, the navigation system including a system for guiding a vehicle to a parking spot close to a border” Col 2 lines 13-16 “According to the present invention, a driver is able to obtain detailed local information including traffic regulations effective in a country he/she is going to enter at a parking spot located close to the border”).
Katoh in view of Itabashi and Sasano fail to explicitly disclose that the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image
Skinder teaches that the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image (Skinder Col 2 lines 40-44 “Upon determining that the car is in a parked State, the location of the mobile device at the time of the parked state determination can be calculated (e.g., location coordinates). The location of the parking spot where the vehicle is parked can then be stored”)
It would have been obvious to one of ordinary skill in the art to have modified Katoh as modified by Itabashi and Sasano so that the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image, as taught by Skinder as disclosed above, in order to locate a vehicle parking location in weak location signal scenarios (Skinder Col 1 lines 35-37 “In some embodiments, a mobile computing device can be 35 used to locate a vehicle parking location in weak location signal scenario”).

In regards to claim 12, Katoh in view of Itabashi teach the method of claim 9, but fail to explicitly disclose that identification information and position information corresponding to each of parking spaces, license plate numbers or images of currently parked vehicles are stored in the database; the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image; the target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image. 
Sasano teaches that identification information and position information corresponding to each of parking spaces, license plate numbers or images of currently parked vehicles are stored in the database and that (Sasano Col 3 lines 26-35 “The inputting device 25 inputs data stored in a map-data media such as a hard disk or a DVD-ROM. The map-data media stores various data including a map data (node data, link data, cost data, background data, road data, name data, mark data, intersection data, service facility data, parking spot data, etc.), Voice data for guidance, and Voice recognition data. Data corresponding to the local information (explained later in detail) are also stored in the map-data media. Alter natively, these various data may be received through the network without storing in the memory”); the target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image. (Sasano Col 1 lines 58-61 “the navigation device automatically calculates a driving route from a present position to a parking spot which is located close to the border.)”
It would have been obvious to one of ordinary skill in the art at the time of effective filing to have modified the system of Katoh in view of Itabashi so that identification information and position information corresponding to each of parking spaces, license plate numbers, or images of currently parked vehicles are stored in the database, and that the target position characteristic information to include at least one of parking space identification information, a license plate number or a comparison image, as taught by Sasano as disclosed above in order to provide a navigation system that can navigate a vehicle to a parking spot  and so that a user can have access to detailed local information (Sasano, Col 1 lines 16-19 “The present invention relates to a navigation device for use in an automotive vehicle, the navigation system including a system for guiding a vehicle to a parking spot close to a border” Col 2 lines 13-16 “According to the present invention, a driver is able to obtain detailed local information including traffic regulations effective in a country he/she is going to enter at a parking spot located close to the border”).
Katoh in view of Itabashi and Sasano fail to explicitly disclose that the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image
Skinder teaches that the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image (Skinder Col 2 lines 40-44 “Upon determining that the car is in a parked State, the location of the mobile device at the time of the parked state determination can be calculated (e.g., location coordinates). The location of the parking spot where the vehicle is parked can then be stored”)
(Skinder Col 1 lines 35-37 “In some embodiments, a mobile computing device can be 35 used to locate a vehicle parking location in weak location signal scenario”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US 20030008670 A1) ("Katoh") and Itabashi (US 20040210382 A1) ("Itabashi") in view of Sakakibara (US 20060271278 A1) ("Sakakibara").
In regards to claim 8, Katoh in view of Itabashi disclose the method of claim 1, but fail to explicitly disclose that a characteristic image of each area is acquired by the image acquiring apparatus for this area after detecting a change of the content contained in this area.
Sakakibara teaches that a characteristic image of each area is acquired by the image acquiring apparatus for this area after detecting a change of the content contained in this area (Paragraph 85 “The image data obtaining unit 12 may obtain the image data G from the camera 21 mounted on the rear end of the vehicle C. The image memory 6 may associate the image data G with the position of the vehicle and may store it as the past image data G2. Further, the control unit 3 may be configured to detect that the vehicle C has moved to a position near the end of the parking target area R based on the shift position signal SP, the steering sensor signal ST, and/or the vehicle speed signal Vp outputted from the vehicle ECU 20 through the vehicle side I/F unit 9. When the vehicle C comes to a position near the end of the parking target area R, the image drawing processing unit 19 may combine the past image data G2 and the current image data G1, and may output the composite screen 49 on the display 7” | Paragraph 88 “Each time the vehicle C moves the image updating distance Dx in the backward movement direction, the image drawing processing unit 19 may read the past image data G2 taken at a position before the current position by the image updating distance Dx, from the image memory 6. Then, the current image data G1 taken at the current position and the read past image data G2 taken at a position before he current position may be combined.”).
It would have been obvious to one of ordinary skill in the art to have modified Katoh in view of Itabashi so that a characteristic image of each area is acquired by the image acquiring apparatus for this area after detecting a change of the content contained in this area, as taught by Sakakibara as disclosed above, in order to reduce processing loads by combining past and current image data to improve parking assistance in a parking area (Sakakibara Paragraph 9 “The systems, methods, and programs may determine whether the vehicle has at least entered a target parking area and may display, based on the determination, an image on a display unit, the displayed image based on the past image data and image data taken at a current position of the vehicle”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US 20030008670 A1) ("Katoh") and Itabashi (US 20040210382 A1) ("Itabashi") in view of Herbst (US 20060004512 A1) ("Herbst").
In regards to claim 11, Katoh in view of Itabashi teach the method of claim 9, but fail to explicitly disclose receiving current position characteristic information input by a user; acquiring a characteristic image and taking the characteristic image as the current position characteristic information.
Herbst teaches receiving current position characteristic information input by a user; acquiring a characteristic image and taking the characteristic image as the current position characteristic information (Herbst Refer to Fig. 11 and Paragraph 79 “FIG. 11 is a flow chart that depicts the steps performed by the route guidance function 126 to provide an image with a guidance information overlay. At step 1100, the route guidance function 126 determines whether an image is available in the geographic database 116 corresponding to the current location and direction of the navigation system 100 as it travels along the solution route provided by the route calculation function 124. In one embodiment, the route guidance function 126 references the road segment data record 304, node data record 306, pedestrian segment data record 308 and/or orientation node data record 310 corresponding to the current location of the navigation system 100 to determine whether an image data record 1000 exists. In one embodiment, the determination includes whether an appropriate image based on the direction of travel and/or time of day is available from the reference image data record 1000. At step 1102, the route guidance function 126 determines whether to present the image to the user of the navigation system 100 via the user interface 114. In one embodiment, the navigation system 100 provides images only when requested by the user of the navigation system 100. For example, the user may request the images using the user interface 114. In another embodiment, the navigation system 100 provides images automatically at every decision point along the calculated route.”).
It would have been obvious to one of ordinary skill in the art to have modified Katoh in view of Itabashi to receive current position characteristic information input by a user; acquiring a characteristic image and taking the characteristic image as the current position characteristic information, as taught by Herbst as disclosed above, in order to provide navigation features using images (Herbst Paragraph 2 “The present invention relates to a method and system for providing navigation features and functions, and more particularly to a method and system for collecting images and providing navigation features using the images”).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US 20030008670 A1) ("Katoh") in view of Itabashi (US 20040210382 A1) ("Itabashi") and Sugimoto (US 9631941 B2) ("Sugimoto").
In regards to claim 25, Katoh discloses a navigation system, comprising: a server and a mobile terminal (Paragraph 11 “According to the first feature of the invention, there is provided a navigation system using a mobile terminal held by a movable body such as a person ridden in a vehicle, a walker or the like, map data stored in a server”); the server is configured for performing a navigation method comprising: 
receiving current position characteristic information sent by the mobile terminal (Paragraph 11 “a first control unit provided in the mobile terminal, for sending the identification number, current position, and destination of the movable body to the server; ”), and determining a position of an area matching the current position characteristic information based on the current position characteristic information and a locally stored database, and taking the determined position as an initial position (Paragraph 46 “Subsequently, positional information (latitude and longitude) is sent from the GPS receiver built in the portable telephone 101 to the map database server 106 (step 3). The map database server 106 records the information and accesses the map database 107 to grasp the current position of the user (portable telephone 101) (step 4).”); wherein, the database is constructed by the server according to position information corresponding to respective areas (Paragraph 20 “In the navigation system, preferably, the map data in the server contains information on town including stores and institutions around the current position.”); receiving target position characteristic information sent by the mobile terminal (Paragraph 11 ” a first control unit provided in the mobile terminal, for sending the identification number, current position, and destination of the movable body to the server”), determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position (Paragraph 55 “Next, the user (portable telephone) sends information on destination in a predetermined format, for example, code number, telephone number of the destination, or address, and the map database server records the received information on the destination (step S 304). In addition, the map database server searches the map database 107 for the destinations”); and -6-determining a route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal (Paragraph 14 “In the navigation system, preferably, upon the receipt of a request for search for a route from the mobile terminal, the server makes a search for a recommendation route from the current position to the destination and stores the map data, which has been found as the result of the search, in the second memory through the second control unit and further sends the map data to the mobile terminal.”).; the mobile terminal is configured for performing a navigation method, comprising: obtaining current position characteristic information and sending the current position characteristic information to the server (Paragraph 11 “a first control unit provided in the mobile terminal, for sending the identification number, current position, and destination of the movable body to the server; ”), such that the server determines a position of an area matching the current position characteristic information based on the current position characteristic information and the database, and takes the determined position as an initial position (Paragraph 46 “Subsequently, positional information (latitude and longitude) is sent from the GPS receiver built in the portable telephone 101 to the map database server 106 (step 3). The map database server 106 records the information and accesses the map database 107 to grasp the current position of the user (portable telephone 101) (step 4).”); receiving target position characteristic information input by a user (Paragraph 47 “ the user sends information on destination in a predetermined format, for example, code number, telephone number of the destination, or address (step 5)”), and sending the target position characteristic information to the server (Paragraph 11 ” a first control unit provided in the mobile terminal, for sending the identification number, current position, and destination of the movable body to the server”), so that the server determines a position of an area matching the target position characteristic information based on the target position characteristic information and the database, takes the determined position as a target position and determines a route from the initial position to the target position (Paragraph 55 “Next, the user (portable telephone) sends information on destination in a predetermined format, for example, code number, telephone number of the destination, or address, and the map database server records the received information on the destination (step S 304). In addition, the map database server searches the map database 107 for the destinations”); and receiving the route sent by the server, and displaying the route on an electronic map of the mobile terminal (Paragraph 14 “In the navigation system, preferably, upon the receipt of a request for search for a route from the mobile terminal, the server makes a search for a recommendation route from the current position to the destination and stores the map data, which has been found as the result of the search, in the second memory through the second control unit and further sends the map data to the mobile terminal.”).
Katoh fails to explicitly disclose that the correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area.
Itabashi teaches that the correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of (Itabashi Paragraph 27 “in carrying out the invention and according to a first embodiment thereof, there is provided an information terminal apparatus for providing positional information, which includes: an image data storage block storing actually taken image data of a number of geographic points in an area for which positional information is provided; a positional information database storing correlation data between an identifier of image data stored in the image data storage block and positional information; a positional information capture block for capturing a position of an information terminal apparatus; a control block for executing processing of obtaining, on the basis of positional information obtained from the positional information capture block, an image data identifier corresponding to the positional information from the positional information database and, on the basis of the obtained image data identifier, obtaining actually taken image data from the image data storage block; and a display block for displaying the actually taken image data obtained by the control block.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Katoh to have the correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area, as taught by Itabashi as disclosed above, in order to allow users to instantly understand their location when using a navigation device (Itabashi Paragraph 26 “allow users, such as children, who do not have enough knowledge for correctly reading maps to instantly understand their current positions by presenting, in the provision of navigation information, not two-dimensional map information but actually “taken” image data such as views and buildings observable from users' current positions or three-dimensional information.”).
Katoh in view of Itabashi fail to explicitly disclose image acquiring apparatuses installed at respective areas and that the image acquiring apparatuses are configured for acquiring characteristic images of the respective areas;
(Sugimoto Col 14 lines 51-57 “Also, in the first example embodiment, an example is described in which the center server 1 also receives an image of the road from the roadside camera 50, but an image of the road does not necessarily have to be received from the roadside camera 50. Also, an image of the road may also be received from an imaging device other than the roadside camera 50.”).
It would have been obvious to one of ordinary skill in the art to have modified Katoh as modified by Itabashi to explicitly disclose image acquiring apparatuses installed at respective areas and that the image acquiring apparatuses are configured for acquiring characteristic images of the respective areas, as taught by Sugimoto as disclosed above, in order to provide information that is useable and that changes dynamically (Sugimoto Col 1 lines 61-63 “Thus, the invention provides an information providing system and an information providing method capable of providing usable information that changes dynamically”).
Additional References Cited 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reijersen Van Buuren (US 20170083024 A1) is considered pertinent to the applicant’s disclosure because it describes a method for navigation of a large area while considering the positions of the navigation device. 
Fujiwara (US 20070225910 A1) is considered pertinent to the applicant’s disclosure because it describes a method of setting optimum guide points in order to determine a route from an initial position to a target destination. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                         
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667